                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          SHERMAN DIVISION


  Matthew Seebachan and                       §
  Marcia Seebachan,                           §
                                              §
        Plaintiffs,                           §
                                              §
  vs.                                         §   Civil Action No. 4:17-cv-00694-ALM
                                              §
  State Farm Mutual Automobile                §
  Insurance Company d/b/a State Farm,         §
                                              §
        Defendant.                            §


                                         ORDER

        Pursuant to the Joint Stipulation of Plaintiffs and Defendant, and good cause

  appearing, the above-captioned case is hereby dismissed with prejudice and each

. party will bear its own costs and attorney’s fees.

        All relief not previously granted is hereby denied.

        The Clerk is directed to close this civil action.

        IT IS SO ORDERED.
         SIGNED this 3rd day of October, 2018.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE
